DETAILED ACTION
	This office action is in response to the application filed 01/11/2021.
Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or disclose:
Re claim 1 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “a QR signal generation circuit coupled to the PWM signal generation circuit, the QR signal generation circuit being configured to operably generate the QR signal according to the output voltage, wherein the QR signal generation circuit includes: a differentiator circuit, which is configured to operably perform a differential operation on a voltage sensing signal related to the output voltage, so as to generate a differential signal; and a comparison circuit coupled to the differentiator circuit, the comparison circuit being configured to operably compare the differential signal with a QR threshold signal, to generate the QR signal, wherein when the differential signal exceeds the QR threshold signal, the PWM signal generation circuit performs a QR procedure” in combination with the additionally claimed features, as are claimed by Applicant.
Re claim 11 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “a QR signal generation circuit coupled to the PWM signal generation circuit, the QR signal generation circuit being configured to operably generate the QR signal according to the output voltage, wherein the QR signal generation circuit includes: a differentiator circuit, 
Re claim 21 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “the QR method comprising: performing a differential operation on a voltage sensing signal related to an output voltage, so as to generate a differential signal; comparing the differential signal with a QR threshold signal, to generate the QR signal, wherein when the differential signal exceeds the QR threshold signal, a QR procedure is performed; and in the QR procedure, a PWM signal generation circuit of the switching regulator operably adjusts the PWM signal according to the QR signal, such that a power switch of each power stage circuit is ON or OFF for a QR period according to a QR pulse signal related to the QR signal” in combination with the additionally claimed features, as are claimed by Applicant.
Therefore, Applicant's claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2021/0384830, US 2018/0152099, and US 2016/0126840 all fail to teach or disclose the limitations indicated above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKAISHA JACKSON whose telephone number is (571)270-3111.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKAISHA JACKSON/Examiner, Art Unit 2838                                                                                                                                                                                                        
/ADOLF D BERHANE/Primary Examiner, Art Unit 2838